The Chancellor
said that he thought that Paulson might prove the deed, for whether the children were entitled to the whole, or to two-thirds of the surplus, it did not affect him. That the question of assignment could not affect Paulson, for on that particular subject he had no interest; but he said he supposed that this deed was offered to sustain the plea that she, Elizabeth L. Robeson, has no interest in the account and therefore cannot prosecute the said appeal. But he said that the deed could not sustain the plea, for ádmitting that she has assigned her third part of the estate, yet she is much interested in not being charged in the said account with any sums of money with which she is not chargeable; and that her interest is increased in proportion to the diminution of her interest in the third part of the surplus; and that she is interested in proportion to her liability to pay the balance. She certainly is greatly concerned in the amount with which she is charged and is liable for, and therefore may prosecute the appeal.
And if the Register has not settled the account according to the very right of the matter and the law of the land, she may appeal. The 16th section of the 6th article [of the Constitution] enjoins the Orphans’ Court to hear the exceptions of any concerned, and the 15th section gives an appellate jurisdiction in all cases of executors’, administrators’, and guardians’ accounts. Both parties may appeal. As to her signing the account, it depends upon the particular circumstances whether it will conclude her. Executors, administrators and guardians have heretofore appealed from settlement of their accounts made by the Register.
Decree.